Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a first logic circuit that inverts a first output signal relative to an input signal only in response to a first control signal having a first state that indicates that the input signal has remained in a same logic state for at least a predefined period of time; second logic circuits coupled in series, wherein the second logic circuits generate a second output signal in response to the first output signal; a third logic circuit that inverts a third output signal relative to the second output signal only in response to the first control signal having the first state” as required by claim 1; “a first logic circuit that inverts a first output signal relative to an input signal in response to a first control signal being in a first logic state indicating that the input signal has been in a same logic state for at least a predefined time period, and wherein the first logic circuit does not invert the first output signal in response to the first control signal being in a second logic state indicating that the input signal is toggling; first logic gate circuits that generate a second output signal based on the first output signal; a second logic circuit that inverts a third output signal relative to the second output signal in response to the first control signal being in the first logic state, wherein the second logic circuit does not invert the third output signal in response to the first control signal being in the second logic state; and second logic gate circuits that generate a fourth output signal based on the third output signal” as required by claim 10; and “providing an input signal that has been logically inverted by a first logic circuit to first logic gate circuits in response to the input signal remaining in a same logic state for a predefined time period; providing an output signal of the first logic gate circuits that has been logically inverted by a second logic circuit to second logic gate circuits in response to the input signal remaining in the same logic state for the predefined time period; providing the input signal to the first logic gate circuits without a logic inversion by the first logic circuit in response to the input signal toggling; and providing the output signal of the first logic gate circuits to the second logic gate circuits without a logic inversion by the second logic circuit in response to the input signal toggling” as required by claim 17. Claims 2 thru 9 are allowed based upon their dependency to claim 1, claims 11 thru 16 are allowed based upon their dependency to claim 10, and claims 18 thru 20 are allowed based upon their dependency to claim 17.

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844